          Case 1:21-cr-00040-TNM Document 94 Filed 07/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA             :
                                     :
          v.                         :                        Case No. 21-cr-00040-TNM
                                     :
PATRICK EDWARD MCCAUGHEY III, et al. :
                                     :
                                     :
                  Defendant(s).      :


   NOTICE UNDER LOCAL CRIMINAL RULE 57.12B3 OF RELATED CASES AND
                 INTENT TO SUPERSEDE INDICTMENT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully files notice, pursuant to Local Criminal Rule 57.12b3, that

United States v. Federico Klein, No. 21-cr-236 (JDB), United States. v. McCaughey, et al., No.

21-cr-40 (TNM), and two presently uncharged subjects the government expects to be charged

within 30 days are related cases. All nine of these individuals are or will be charged primarily

with assaultive conduct on law enforcement officers in and around the first landing of the Lower

West Terrace as well as the Lower West Terrace archway, colloquially referred to as “the tunnel,”

of the United States Capitol Building on January 6, 2021, between approximately 1:00 p.m. and

4:30 p.m. This tunnel entranceway to the Capitol Building, which is approximately ten feet wide,

was the site of a significant physical confrontation with law enforcement for several hours. Each

of these defendants was an active participant in the first wave of rioters to enter the tunnel between

2:40 and 3:18 p.m., at which time law enforcement successfully cleared the tunnel of rioters for

the first time that day. Moreover, several of the defendants, including Mr. Klein, committed

additional crimes on the first landing of the Lower Wester Terrace before reaching the tunnel for
                                                  1
          Case 1:21-cr-00040-TNM Document 94 Filed 07/29/21 Page 2 of 2




the first time. Accordingly, because the primary criminal conduct alleged against these individuals

overlaps both temporally and geographically, and the evidence against them will be mutually

admissible, including the testimony of witnesses and their victims, the government is preparing to

charge this group in a single indictment and to present evidence against them in a single trial.

Although there are potentially dozens of additional individuals whose criminal conduct could be

joined to this indictment, the government does not expect to add further defendants to this case.


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793

                                              By: /s/ Jocelyn Bond
                                              JOCELYN BOND
                                              KIMBERLEY C. NIELSEN
                                              MELISSA JACKSON
                                              Assistant United States Attorneys
                                              D.C. Bar No. 1008904
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              202-809-0793
                                              Jocelyn.Bond@usdoj.gov
                                              Kimberley.Nielsen@usdoj.gov



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2021, I caused a copy of the foregoing opposition to be

served on counsel of record via electronic filing.

                                              /s/ Jocelyn Bond
                                              Jocelyn Bond
                                              Assistant United States Attorney



                                                 2
